DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

REASONS FOR ALLOWANCE
3.  	Claims 1-24 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Lee et al. (US 2013/0293546 A1) teaches A method comprising: 
dividing an image frame into a plurality of tiles; (“The foregoing and/or other aspects are achieved by providing a graphic processing method, including assigning, by a job manager, a vertex shader task to a shader processor, assigning, by the job manager, a pixel shader task to the shader processor, and interleaving and executing, by the shader processor, the assigned vertex shader task and the assigned pixel shader task.”  [0020] “The tile binning unit 240 may divide a frame into tiles. The dividing of the frame may refer to tiling of TBR. The tile binning unit 240 may determine which object is included in each of the tiles into which the frame is divided, and may generate data of an object in a tile by separating the object as the tile including the object. The job assigning a non-overlapping subset of the tiles to each of a plurality of graphics processors,  wherein each of the graphics processors comprises a graphics pipeline for rendering the assigned subset of tiles; (“In this instance, the object may be a primitive, such as a triangle and the like. Specifically, the tile dispatch unit 220 may distribute each of the tiles in a frame to a shader processor selected from among the at least one shader processor. A single shader processor may be selected by the job manager 210. For example, when a pixel shader task is assigned to the at least one shader processor, the job manager 210 may control the tile dispatch unit 220 to transmit the data of the object in the tile to the selected shader processor.” [0077] “As shown in a top graph, elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of each of the elements over time while the shader processor 100 executes the vertex shader task `drawcall 2.` In the top graph, a y-axis may represent each of the elements, and an x-axis may represent time. Additionally, in the top graph, `V` may represent execution associated with a vertex shader task, and `F` may represent execution associated with a pixel shader task. A numeral next to `V` may represent interrelated executions.” [0086]) Lee further teaches distributing a plurality of graphics draws to the plurality of graphics processors, wherein each of the graphics processors is assigned a subset of the plurality of graphics draws; (“As shown in FIG. 2, the at least one shader processor may include, for example, a first shader processor 230-1, an (n-1)-th shader processor 230-2, an n-th shader processor 230-3, and the like. In this instance, performing position-only shading at each of the graphics processors using vertex data associated with the subset of graphics draws assigned to the graphics processor (“As shown in a top graph, elements included in the shader processor 100 may interleave and execute a vertex shader task `drawcall 2` and a pixel shader task `tile 2` through pipelining. The top graph may represent an operation of each of the elements over time while the shader processor 100 executes the vertex shader task `drawcall 2.` In the top graph, a y-axis may represent each of the elements, and an x-axis may represent time. Additionally, in the top graph, `V` may represent execution associated with a vertex shader task, and `F` may represent execution associated with a pixel shader task. A numeral next to `V` may represent interrelated executions.” [0086]) Prior art by Wloka et al. (US 7,468,726 B1) teaches generate vertex visibility data for each of the plurality of tiles; (“FIG. 2 is a block diagram of a rendering pipeline 200 of a graphics processing subsystem according to an embodiment of the invention. Pipeline 200 may be implemented in GPU 112 of FIG. 1 or any other graphics processor. Pipeline 200 includes a vertex processing unit 205, a viewport and culling (VPC) unit 210, a setup unit 215, a rasterizer unit 220, a color assembly unit 225, and a fragment processing unit 230.” col. 6, lines 14-20 “the geometry programs executed by geometry shader 209 include a culling program that applies a visibility test limiting geometry work to be performed on the tiles assigned to each graphics processor using the subset of the vertex visibility data received by each of the graphics processors; rendering the assigned subset of tiles at each graphics processor to generate rendered tiles; (“Setup unit 215 uses the vertices of each primitive it receives to compute three edge equations for use by rasterizer unit 220 and also creates an ordered list of vertices to be used in defining a plane equation of the primitive. Rasterizer unit 220 converts each primitive into one or more fragments, where each fragment defines a set of one or more sample points for the rendered image. Fragment conversion generally involves determining which fragment locations are covered by each primitive; conventional scan-conversion algorithms or other algorithms may be implemented. Raster unit 220 provides fragment coverage information for each primitive to color assembly unit 225. combining the rendered tiles to generate a complete image frame. (“The raster operations unit 235 integrates the fragments output from the fragment processing unit 230 with the rendered image. Fragments can be blended or masked with fragments previously written to the rendered image. Depth buffers, alpha buffers, and stencil buffers can also be used to determine the contribution (if any) of each incoming fragment to the rendered image. The appropriate combination of each incoming fragment and any previously stored fragment value is written to a frame buffer, which can be located, e.g., in graphics memory 124 of FIG. 1, as part of the rendered image. The frame buffer can then be scanned out to a display device and/or subjected to further processing.” Col. 9, lines 20-31) Claim 14 is similar in scope to claim 1, and thus is taught under similar rationale.
However, claims 1-24 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “distributing different subsets of the vertex visibility data to different graphics processors located on different semiconductor dies, 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619